Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 13, 2018

                                      No. 04-18-00379-CV

                                   THE STATE OF TEXAS,
                                         Appellant

                                                v.

  ONE MILLION SEVEN HUNDRED ELEVEN THOUSAND SIXTY-ONE DOLLARS
   AND SEVENTY-NINE CENTS ($1,711,061.79) In U.S. Currency, Elgin Watch, Rope
     Necklace, ID Bracelet, Two (2) Costume Jewelry Rings, and Five (5) Silver Bars,
                                       Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 10,242
                       The Honorable Susan D. Reed, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

        The State of Texas has filed a motion requesting that we “enter an express order
confirming the statutory stay, enjoining the 49th District Court from making or enforcing any
order concerning the enforcement of its order which was superseded by appeal pending the
mandate of this Court.” “Texas courts are not empowered to give advisory opinions.” City of
Helotes v. Miller, 243 S.W.3d 704, 708 (Tex. App.—San Antonio 2007, no pet.). A court renders
an advisory opinion by addressing issues that are not ripe or based on a judiciable controversy.
See id. “A case is not ripe if its resolution depends on contingent or hypothetical facts, or upon
events not yet come to pass.” Id. And there is no justiciable dispute without a “real and
substantial controversy involving a genuine conflict of tangible interests and not merely a
theoretical dispute.” Id.

       Although the State’s motion alleges the appellees “will likely try to enforce this clause to
have the undersigned attorney held in contempt,” the State’s motion does not show the likelihood
of such enforcement is anything more than hypothetical. The State’s motion also does not
demonstrate there is an existing controversy between the State and appellees about whether the
appealed order is stayed pending the mandate of this court. We therefore deny the State’s motion
without prejudice.

                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court